I am of the opinion that the case of Porter v. Conway, Secretary of State, 181 La. 487, 159 So. 725, is decisive of the issues presented here and in the case of Hon. Earl K. Long v. Frank J. Looney, Chairman of the State Central Committee, et al.,194 La. 811, 194 So. 900, decided this day. There, we pointed out that the courts would not exercise their jurisdiction with reference to the Primary Election Law (Act 97 of 1922, as amended), unless the complaining party showed a definite invasion of some right granted to him by the Primary Election Law (Act 97 of 1922, as amended). The relator, Earl K. Long, has failed in his attempt to show that he has been denied some clear right granted to him by the statute and, therefore, the courts should not assume jurisdiction to review the ruling and action of the Democratic State Central Committee in designating Honorable James A. Gremillion as the Democratic nominee for Secretary of State.
For these reasons, I concur in the decree. *Page 811